Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gregory Durbin on 7/15/2022. The application has been amended as follows: 
In Abstract, line 1, replace “chair use a plurality” with --chair using a plurality--
Replace claim 1 with:
A system for a motorized mobile chair comprising: a plurality of sensors having a plurality of sensor types to generate sensor data about a plurality of people, the sensor data about the people comprising a plurality of range measurements to the people and a plurality of bearing measurements to the people; and at least one processor to: receive the sensor data about the people; group the people into a zone;
receive at least one user input for at least one of a desired direction of travel of the motorized mobile chair with the people grouped into the zone and a desired speed of travel of the motorized mobile chair with the people grouped into the zone; determine at least one navigation operation based on at least one of the desired direction of travel of the motorized mobile chair with the people grouped into the zone and the desired speed of travel of the motorized mobile chair with the people grouped into the zone; and transmit a control signal for controlling the motorized mobile chair for the determined navigation operation with the people grouped into the zone. 

Replace claim 3 with:
A system for a motorized mobile chair comprising: a plurality of sensors having a plurality of sensor types to detect a plurality of objects and generate sensor data about the detected objects, each of the detected objects being a person, the sensor data about the objects comprising a plurality of range measurements to the persons and a plurality of bearing measurements to the persons; and at least one processor to: receive at least one user input for at least a desired direction of travel of the motorized mobile chair; receive the sensor data about the detected objects; group the detected objects into a plurality of zones; determine a closest object in each zone; determine a plurality of navigation operations to match a speed of travel of the zone corresponding to the desired direction of travel while at least approximately maintaining a selected space between the closest object in the zone corresponding to the desired direction of travel and the motorized mobile chair; and generate a plurality of control signals to cause the motorized mobile chair to perform the plurality of navigation operations.



Replace claim 4 with:
A system for a motorized mobile chair comprising: a plurality of sensors having a plurality of sensor types to detect a plurality of objects and generate sensor data about the detected objects, each of the detected objects being a person, the sensor data about the objects comprising a plurality of range measurements to the persons and a plurality of bearing measurements to the persons; and 
at least one processor to: receive at least one user input for at least a desired direction of travel of the motorized mobile chair; receive the sensor data about the detected objects; group the detected objects into a plurality of zones; determine a closest object in each zone; determine a plurality of navigation operations to cause the motorized mobile chair to match a speed of travel of the closest object in the zone corresponding to the desired direction of travel of the motorized mobile chair while at least approximately maintaining a selected space between the closest object in the zone corresponding to the desired direction of travel and the motorized mobile chair; and generate a plurality of control signals to cause the motorized mobile chair to perform the plurality of navigation operations.

Replace claim 16 with:
The system of claim 4 wherein the at least one processor further determines the plurality of navigation operations and generates the plurality of control signals upon detecting the plurality of objects moving within the selected space around the motorized mobile chair.

Replace claim 17 with:
The system of claim 16 wherein the at least one processor receives one or more other user inputs for one or more other navigation operations and further generates one or more control signals to cause the motorized mobile chair to perform the one or more other navigation operations when not detecting the plurality of objects moving within the selected space around the motorized mobile chair.

Replace claim 18 with:
The system of claim 4 wherein the at least one input comprises a location, and the at least one processor: determines an accessible route to the location; determines the plurality of navigation operations to cause the motorized mobile chair to match the speed of travel of the closest object in the zone corresponding to the desired direction of travel of the motorized mobile chair along the accessible route to the location while at least approximately maintaining the selected space between the closest object in the zone corresponding to the desired direction of travel and the motorized mobile chair; and generates the plurality of control signals to cause the motorized mobile chair to perform the plurality of navigation operations.

In claim 20, line 4, replace “manually” with --manual--
In claim 21, line 1, replace “the user” with --a user--
Cancel claim 22.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-4, Examiner deems a system for a motorized mobile chair comprising: a plurality of sensors having a plurality of sensor types to generate sensor data about a plurality of people, the sensor data about the people comprising a plurality of range measurements to the people and a plurality of bearing measurements to the people; and at least one processor to: receive the sensor data about the people; group the people into a zone; receive at least one user input for at least one of a desired direction of travel of the motorized mobile chair with the people grouped into the zone and a desired speed of travel of the motorized mobile chair with the people grouped into the zone; determine at least one navigation operation based on at least one of the desired direction of travel of the motorized mobile chair with the people grouped into the zone and the desired speed of travel of the motorized mobile chair with the people grouped into the zone; and transmit a control signal for controlling the motorized mobile chair for the determined navigation operation with the people grouped into the zone to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include grouping detected people into zones and determining navigation operations for a motorized mobile chair based on at least one of the desired direction of travel of the motorized mobile chair with the people grouped into the zone and the desired speed of travel of the motorized mobile chair with the people grouped into the zone. 
Claim(s) 5-21 depend(s) from claim(s) 4, (respectively,) and is/are deemed allowable at least by virtue of their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669